DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/7/2021.  The objections to the drawings, the specification and the claims have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1, 9-14remain pending for consideration on the merits.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device serving as a chiller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the device serving as a chiller and a turbo refrigerating machine”. The specification describes an air conditioner (paragraphs 0036-0039, Fig. 1) and a turbo refrigerating machine (paragraphs 0036, 0040-0041). The Examiner notes on pg. 14 of the reply the applicant also states “a heat transfer device serving as a chiller or a turbo refrigerating machine”. The claim recites the device serves as both a chiller and a turbo refrigerating machine the limitations “and” requires the device would have to be both at once (“and” is understood to mean a logical operator that requires both of two inputs to be present or two conditions to be met for an output to be made or a statement to be executed). In view of the disclosure, the Examiner is interpreted the limitation to mean -- the device serving as a chiller or a turbo refrigerating machine --. Clarity is advised.
Claim 10 recites limitation "or organic-based (sugar based).." as written it is unclear if "sugar based" is exemplary language, i.e. an example of a type of organic based material that 
Claims 9, 11-14 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 2011/0079040) in view of Ueda et al (US 20160201958).
Regarding claim 2, Morimoto teaches a heat transfer device (Figure 3) comprising a circulation route (flow illustrated in Figure 3) enclosing a refrigerant (refrigeration, paragraph 0034); and the device comprising an oxygen adsorption device (3) the device comprising an oxygen adsorption device (3) in a region at a pressure of 1.0 MPa or less (low-pressure gas line, paragraph 0034) between an evaporator (5) and a compressor (1) in the circulation route and the oxygen adsorption device being a device wherein the inside of the oxygen adsorption device is filled with an oxygen adsorption material (adsorbing material portion, 3b, paragraph 0031), and oxygen is selectively adsorbed removed from a gas refrigerant (air, paragraphs 0029-0031) when 
Morimoto teaches the invention as described above but fails to explicitly teach a hydrochlorofluoroolefin (HCFO)-containing refrigerant and the device serving as a chiller or a turbo refrigerating machine.
However, Ueda teaches a hydrochlorofluoroolefin (HCFO)-containing refrigerant (HCFO, paragraph 0046, 0048) and the device serving as a turbo refrigerating machine (turbo compressor, paragraph 0041) to provide a refrigerant having a lower chemical stability and better environmental protection. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat transfer device of Morimoto to include a hydrochlorofluoroolefin (HCFO)-containing refrigerant and the device serving as a turbo refrigerating machine in view of the teachings of Ueda to provide a refrigerant having a lower chemical stability and better environmental protection and providing a device that are capable of maintaining a stable thermal cycle even when an HFO or HCFO is used as the refrigerant in an environment in which the operating temperature reaches a high temperature,. 
Regarding claim 9, it is noted that although the preamble of claim 9 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ueda and in further view of Tsuboe et al (US 20180164007).
Regarding claim 10, the combined teachings teach the invention as described above but fails to teach wherein the oxygen adsorption device comprises at least one of metal oxide-based oxygen adsorption materials or organic-based (sugar-based) oxygen adsorption materials.
However, Tsuboe teaches wherein the oxygen adsorption device comprises at least one of metal oxide-based oxygen adsorption materials (metallic salt, paragraph 0053, 0056) to provide a refrigeration cycle device using zeolite that prevents oxidation degradation and resolution of refrigerant. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the oxygen adsorption device of combined teachings to include at least one of metal oxide-based oxygen adsorption materials in view of the teachings of Tsuboe to provide a refrigeration cycle device using zeolite that prevents oxidation degradation and resolution of refrigerant. 
Regarding claim 13, combined teachings valves (7a, 7b of Tsuboe) before and after the oxygen adsorption device in the circulation route.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ueda.
Regarding claim 11, combined teachings teach the invention as described above but fails to teach wherein the circulation route has an oxygen amount of 0.1 volume % or less. Since Morimoto does, however, disclose that an air amount in the refrigerating cycle device cannot be 
Therefore, an oxygen amount of 0.1 volume % or less is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the ratio affects the amount of oxygen volume.
Therefore, since the general conditions of the claim, i.e. amount of oxygen volume, was disclosed in the prior art by combined teachings, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an oxygen amount of 0.1 volume % or less.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ueda and in further view of Matsumoto (US 20170335230).
Regarding claim 12, the combined teachings teach the invention as described above but fails to teach the circulation route comprises a refrigerant oil in addition to the refrigerant, and the refrigerant oil is contained in an amount of 5 parts by weight or less per 100 parts by weight of the refrigerant.
Howsoever, Matsumoto teaches the circulation route comprises refrigerant oil in addition to the refrigerant, and the refrigerant oil is contained in an amount of 5 parts by weight or less per 100 parts by weight of the refrigerant (99/1 to 10/90, and more preferably from 95/5 to 30/70, in terms of mass ratio of refrigerant/lubricating oil composition for a refrigerator, paragraph 0133) to provide a lubricating oil composition for a refrigerator that is excellent in 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerant oil of combined teachings to include a refrigerant oil in addition to the refrigerant, and the refrigerant oil is contained in an amount of 5 parts by weight or less per 100 parts by weight of the refrigerant in view of the teachings of Matsumoto to provide a lubricating oil composition for a refrigerator that is excellent in thermal stability and is capable of suppressing the formation of sludge, even in the use thereof in combination with a refrigerant that contains an unsaturated refrigerant, such as HFO. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Ueda and in further view of Hasegawa et al (US 20170146271).
Regarding claim 14, the combined teachings teach the invention as described above but fails to teach wherein a bearing that supports an axis of a motor driving a compression part that compresses the refrigerant in the compressor present in the circulation route is a magnetic bearing, ceramic bearing, or air bearing.
However, Hasegawa teaches a bearing (20, 21) that supports an axis of a motor driving in the compressor present in the circulation route is a magnetic bearing (magnetic, paragraph 0033) to efficiently compressor refrigerant.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the heat transfer device of combined teachings to include a bearing that supports an axis of a motor driving a compression part that compresses the refrigerant in the compressor present in the circulation route is a magnetic bearing in view of the teachings of Hasegawa to efficiently compressor refrigerant. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763